Name: Commission Regulation (EC) No 1502/98 of 14 July 1998 adopting the forecast supply balance for banana production, consumption, imports and exports for the Community for 1998 (Text with EEA relevance)
 Type: Regulation
 Subject Matter: production;  plant product;  consumption;  tariff policy;  trade
 Date Published: nan

 EN Official Journal of the European Communities15. 7. 98 L 198/17 COMMISSION REGULATION (EC) No 1502/98 of 14 July 1998 adopting the forecast supply balance for banana production, consumption, imports and exports for the Community for 1998 (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 404/93 of 13 February 1993 on the common organisation of the market in bananas (1), as last amended by Regulation (EC) No 3290/94 (2), and in particular Article 20 thereof, Whereas Article 16 of Regulation (EEC) No 404/93 provides for a forecast supply balance to be drawn up each year on the basis of a number of market parameters; whereas the main purpose of the supply balance is to establish the outlook for Community production and consumption and the forecast for imports of traditional ACP bananas, and hence the supply requirements for the Community market and the requisite tariff quota; Whereas the Management Committee for Bananas has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION: Article 1 The forecast supply balance for banana production, consumption, imports and exports for the Community for 1998 shall be as shown in the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 July 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 47, 25. 2. 1993, p. 1. (2) OJ L 349, 31. 12. 1994, p. 105. EN Official Journal of the European Communities 15. 7. 98L 198/18 ANNEX PROVISIONAL BALANCE SHEET FOR BANANAS, 1998 (in tonnes) EC production 830 000 Traditional ACP imports 670 000 Tariff quota (including special reserve for hardship cases) 2 553 000 Gross consumption 4 053 000 Exports p.m. Net consumption 4 053 000